Title: To James Madison from Joseph Jones, 30 March 1785
From: Jones, Joseph
To: Madison, James


D. Sr.
Richmond 30th. Mar: 1785.
I have your favor by Col Richd. Taylor. The letter for the Attorney has been delivered and he is informed when Mr Taylor will be in town. Mr Maier some time past made application to the Executive, and laid before them a state of his case. Altho’ it was not altogether satisfactory he had a legal demand agt. the State, yet the circumstances were in general so favourable to his Pretensions, he obtained for his present relief £150. and an assurance that his case wod. be laid before the Assembly. The other matter has not yet come forward. I will inquire into Mr. Maiers situation and if I shall find your aid necessary will apply it. On my return from King George I found a letter here from Monroe to you, which I forwarded by the way of Fredericksburg to the care of Mr. Maury, no other has since appeared. Indeed nothing very important had been decided, tho’ many things of moment were depending. J. Adams is appointed Minister to Ct. London outvoting R R. Livingston and Rutledge: Adams 8 Livingston 3—Rutledg[e] 2—the first vote, Adams 6. Livingston 5.—Rutledge 2. Virga. and Maryland at first voted for L. but went over to A. finally. Jefferson it is expected will remain in France. By a letter from Short lately recd. by Mr. Nelson Jefferson was abt. to visit London wh[ethe]r merely a private trip or to meet Adams is not mentioned—but I suppose a private visit, as Adams’s appointmt could not have reached him. Gadoqui is coming to America to adjust Matters respecting our boundary with Spain. G. W. is reduced to difficulties respecting his acceptance of the shares in the Companies. Inclosed you have a Copy of the act. Short writes that Berkely had postponed executing the order for the bust untill the return of the Marquis that the likeness might be taken more perfectly. We have sent by way of N. York to the care of the Delegates the resol: of the last Session, and the first vessell from here will carry a duplicate. The president of Congress in his letter of the last week says they have reason to think the dispute between the Emperor and the united provinces will be accommodated. He says there appears a disposition on the part of G. Britain to settle the difficulties between them and the U. States respecting the Treaty & other matt[ers,] if by our conduct on this side [of] the water we do not prevent it. He says also measures are taking and in great forwardness for holding a conference with the S. Tribes of Indian[s] for the purpose of accommodating matters with them. I observe by the Treaty concluded with the Nh. Tribes the Shawanese are not parties, it is said they were prevailed on [illegible] by British Emissar[ies] not to attend. I have this day removed to the house where Capt. Seabrooks family now live and have two rooms up stair[s] such as they are and the entertaining room below. He has alrea[dy] and the rest of the family are by the 1st. May to remove for the sum[mer] into the Country, so that I am to occupy the House untill I leave Town ab. 1st. July, with the furniture in it. If you come to Town for the Court which I think you said you intended, I desire you to come here, as you can have a bed and other accommodations tho not so well as we could wish yet so as to be tolerably comfortable. yr. friend
Jos: Jones.
